DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to amendment filed on 6/14/2021. Claims 1-3, 5-16, and 18-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-9, 11-14, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam (US Pub. No. 2019/0059007) in view of Minardi et al. (US Pub. No. 2020/0335988) in view of Yi (US Pub. No. 2015/0085690).
Regarding claims 1 and 19, Chockalingam discloses a base station apparatus configured to provide communication for one or more user equipment (UEs) (see figure 1, paragraphs 11, 19-22, 23, 25-27, 29, 30, 39-42, 49, and 50), comprising:
	a base station networking device (figure 3 system memory including programs; paragraphs 49-51) configured to access (i) actual wireless data pertaining to actual UEs and (ii) simulated wireless data pertaining to simulated UEs (paragraphs 11, 20-22, 26, 
an interface controller (figure 3 processing unit 302) communicably interposed between the base station networking device and the UEs, wherein the interface controller is configured to control the access to the actual wireless data and the simulated wireless data (paragraphs 11, 20-22, 26, 40-42: base station includes both actual and simulated eNBs and UEs; thus, the processor is configured to control data).
	Chockalingam does not explicitly discloses a bridging device configured to convert between wireless and wired protocols.
	However, in the same field of endeavor, Minardi discloses a bridging device configured to convert between wireless and wired protocols (figure 2 and paragraph 86).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam a bridging device configured to convert between wireless and wired protocols.
	The motivation would have been to facilitate inter-protocols communication.
 	Chockalingam does not teach halting reception of the actual wireless data such that the access consists of reception of the simulated wireless data.
	In the same field of simulator, Yi discloses halting reception of the actual wireless data such that the access consists of reception of the simulated wireless data (figure 8a; paragraph 335: BS1 stops/remains silent on the same/agreed RE with the ordinary user terminal such that the BS1 receives uplink correction signals form the common UE simulator).

	The motivation would have been to avoid contention conflict.

	Regarding claims 5, all limitations of claims 1 are disclosed above. Chockalingam further teaches data converted from the wireless protocol to the wired protocol is inserted into a layer of a protocol stack of the base station networking device that is above a lowest layer (paragraph 25: transport layer).
Regarding claims 7, all limitations of claims 1 are disclosed above. Chockalingam further teaches a processor (figure 3 processing unit) configured to generate the simulated wireless data and to perform a simulation of network traffic in a closed network (paragraphs 11, 20-22, 26, 40-42, 49-51: simulation on closed network up to MME).
Regarding claims 8, all limitations of claims 1 are disclosed above. Chockalingam further teaches the interface controller and the bridging device are integrated into an existing cellular system (figure 1 and figure 3: paragraphs 22 and 26: base station), and wherein the base station networking device is a hub, switch, repeater, bridge, or router (see figure 1 router).
Regarding claims 9, all limitations of claims 1 are disclosed above. Chockalingam further teaches the base station apparatus is tested for resolution of an intermittent problem by automatically varying one or more of base station networking 
Regarding claims 11, all limitations of claims 1 are disclosed above. Chockalingam further teaches the interface controller is configured to simultaneously receive the actual and simulated wireless data (paragraphs 22, 26, 29, and 40-42: receiving both real and simulated data to test the network at 90% rated capacity).

Regarding claim 12, Chockalingam discloses a method, comprising:
accessing actual data pertaining to actual UEs in a wireless communications network (paragraphs 11, 20-22, 26, 40-42, 49-51: base station includes both actual and simulated eNBs, actual and simulated wireless data are UEs and number of sessions); 
receiving simulated data pertaining to simulated UEs (paragraphs 11, 20-22, 26, 40-42, 49-51: base station includes both actual and simulated eNBs, actual and simulated wireless data are UEs and number of sessions);
controlling the accessed data and the received data (paragraphs 11, 20-22, 26, 29, 40-42, 49-51); and
a wireless protocol and a wired protocol (paragraphs 9, 10 and 39: wireless protocol: LTE in cellular network; wired protocol: SCTP in transport network (figure 1));
wherein the actual data is received and transmitted by one or more antennas using the wireless protocol (see figure 1: communication between actual UEs and eNB with antenna(s); paragraph 9: LTE), and

	Chockalingam does not explicitly discloses convert between wireless and wired protocols.
	However, in the same field of endeavor, Minardi discloses convert between wireless and wired protocols (figure 2 and paragraph 86).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam convert between wireless and wired protocols.
	The motivation would have been to facilitate inter-protocols communication.
	Chockalingam does not teach halting reception of the actual wireless data such that the access consists of reception of the simulated wireless data.
	In the same field of simulator, Yi discloses halting reception of the actual wireless data such that the access consists of reception of the simulated wireless data (figure 8a; paragraph 335: BS1 stops/remains silent on the same/agreed RE with the ordinary user terminal such that the BS1 receives uplink correction signals form the common UE simulator).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam halting reception of the actual wireless data such that the access consists of reception of the simulated wireless data.
	The motivation would have been to avoid contention conflict.
claims 13, all limitations of claims 12 are disclosed above. Chockalingam further teaches storing the actual data, wherein the actual data exemplifies a behavior (paragraph 35: event log) or pattern.
Regarding claims 14, all limitations of claims 13 are disclosed above. Chockalingam further teaches receiving, from the simulated UEs, other simulated data that comprises the stored data such that a response of a networking node to the behavior or pattern is tested (paragraph 35).
Regarding claims 16, all limitations of claims 12 are disclosed above. Chockalingam further teaches the actual UEs are remote from a node that performs the accessing of the actual data, and wherein the simulated UEs are local to the node (see figure 1 and paragraphs 22 and 26: base station includes both real and simulated eNBs and UEs).
Regarding claims 18, all limitations of claims 12 are disclosed above. Chockalingam further teaches the actual and simulated data are cellular traffic (see figure 1 and paragraphs 22 and 26: base station includes both real and simulated eNBs and UEs).
Regarding claims 20, all limitations of claims 19 are disclosed above. Chockalingam further teaches the actual wireless data is received and transmitted by one or more antennas using the wireless protocol (see figure 1: communication between actual UEs and eNB with antenna(s); paragraph 9: LTE); wherein the simulated wireless data is received and transmitted using the wired protocol, wherein the interface controller is controlled by one or more processors, and wherein the simulated wireless data is generated by the one or more processors (see figure 1: .

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam (US Pub. No. 2019/0059007) in view of Minardi et al. (US Pub. No. 2020/0335988) in view of Yi (US Pub. No. 2015/0085690) in view of Ariel et al. (US Pub. No. 2012/0007776).
Regarding claims 2, all limitations of claims 1 are disclosed above. Chockalingam further teaches the actual wireless data is received and transmitted by one or more antennas using the wireless protocol (see figure 1: base station has antenna(s) to communicate wirelessly with UEs).
Chockalingam further teaches eNB simulator 118 and UE simulator 116 could be a computing device in figure 3 (paragraph 48).
Chockalingam does not teach but Ariel discloses the simulated wireless data is received and transmitted using the wired protocol (see figure 6, micro simulators P, Q, and R connected via line 22 which is a wired network as disclosed in paragraph 93).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam the simulated wireless data is received and transmitted using the wired protocol.
The motivation would have been for less interfered signaling (paragraph 93: optical).
Regarding claims 3, all limitations of claims 2 are disclosed above. Chockalingam further teaches the wireless protocol is one or more of 2G cellular, 3G 
	wherein the wired protocol is one or more of Ethernet (paragraph 38), universal serial bus (USB), synchronous optical networking (SONET), synchronous digital hierarchy (SDH), point-to-point protocol (PPP), high-level data link control (HDLC), digital subscriber line (DSL), integrated services digital network (ISDN), fiber distributed data interface (FDDI), and advanced data communication control procedures (ADCCP).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam (US Pub. No. 2019/0059007) in view of Minardi et al. (US Pub. No. 2020/0335988) in view of Yi (US Pub. No. 2015/0085690) in view of Wigard et al. (US Pub. No. 2012/0282862).
Regarding claims 6, all limitations of claims 1 are disclosed above. Chockalingam does not teach but Wigard discloses the base station apparatus is further configured to provide communication for the base station networking device and one or more other base station networking devices of one or more other base station apparatuses, via the wired protocol (paragraph 22).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam the base station apparatus is further configured to provide communication for the base station networking device and one or more other base station networking devices of one or more other base station apparatuses, via the wired protocol.
	The motivation would have been for inter-base station communication.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam (US Pub. No. 2019/0059007) in view of Minardi et al. (US Pub. No. 2020/0335988) in view of Yi (US Pub. No. 2015/0085690) in view of Gaal (US Pub. No. 2003/0148761).
Regarding claims 10, all limitations of claims 1 are disclosed above. Chockalingam further teaches another interface controller communicably interposed between the base station networking device, an actual GPS device, and the processor (figure 3 memory with program module in between processor and other networking device).
Chockalingam does not teach but Gaal discloses a processor configured to generate simulated global positioning system (GPS) data such that the base station networking device emulates being in different locations (paragraphs 15 and 16).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam a processor configured to generate simulated global positioning system (GPS) data such that the base station networking device emulates being in different locations.
The motivation would have been for testing.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chockalingam (US Pub. No. 2019/0059007) in view of Minardi et al. (US Pub. No. 2020/0335988) in view of Yi (US Pub. No. 2015/0085690) in view of Lerbour et al. (US Pub. No. 2020/0145838).
Regarding claims 15, all limitations of claims 14 are disclosed above. Chockalingam does not teach but Lerbour discloses determining required capacity of 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to implement in Chockalingam determining required capacity of the node for a future scenario different from one that exemplifies the certain behavior or pattern.
The motivation would have been to determine network load.

Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. 
In page 6 of Remark, the Applicant argues that the amended claims 1, 12, and 19 are incorporated with “allowable features” of dependent claim 4; thus, claims 1, 12, and 19 are allowable. Examiner respectfully disagrees.
Amended independent claims 1, 12, and 19 incorporate a broader variant of the objected claim 4’. After updating search and further consideration, Examiner determines that the amended claims 1, 12, and 19  are not allowable (see 35 U.S.C. 103 rejection for details). Dependent claims 7 and 9 previously objected due to their dependency of claim 4 are also found not allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466